DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the amendment filed 10/08/2021.

Claims 1-32 are pending in this application. Claims 29-32 have been added.


Allowable Subject Matter

2.	Claims 1-28 are allowed.

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Amited Prior Art (AAPA) in view of Brinkmann et al. “On-Chip Interconnects for Next Generation System-on-Chips”. 


It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 29:
AAPA teaches (paragraph 0001) an apparatus (typical compute devices) comprising: 
an interconnect (a platform interconnect) and at least one processor and circuitry (a processor may execute different workloads (e.g., applications, threads, etc.) and utilize other resources, such as cache, memory, data storage, network communication circuitry) to allocate transmit bandwidth through the interconnect from a sender to a receiver based at least on a class of service associated with the sender, wherein the interconnect is to provide communication among the at least one processor and multiple devices (through a platform interconnect, which may be embodied as any device(s) or circuitry (e.g., a high speed platform fabric) capable of transmitting messages between components in the compute device…have certain quality of service standards (e.g., latency, throughput, etc.) associated with them).  

AAPA does not explicitly teach, Brinkmann teaches a system-on-a-chip (On one single device, thousands of modules like embedded CPUs or memories can be integrated. Through the parallel processing on a single device, these so-called system-on-chip (SoC) architectures gain in performance. Especially network and multimedia applications benefit from this, page 211; see also, the ON-CHIP INTERCONNECTION NETWORKS discussion, page 212).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify AAPA with Brinkmann because it would have provided the enhanced capability for enabling the use of efficient scheduling protocols, which can evenly balance the load among the processing modules.

As to claim 30:
AAPA teaches (paragraph 0001) the sender comprises one or more of: a core of the at least one processor, thread, application, or workload executor (separate cores of a processor…. applications, threads).  

As to claim 31:
AAPA teaches (paragraph 0001) the receiver comprises one or more of: a central processing unit (CPU), graphics processing unit (GPU), accelerator, memory device, cache, storage device, network interface, or peripheral device (a processor…cache, memory, data storage, network communication circuitry).  

As to claim 32:
AAPA teaches (paragraph 0001) the multiple devices include two or more of: a central processing unit (CPU), graphics processing unit (GPU), accelerator, memory device, cache, storage device, network interface, or peripheral device (a processor…cache, memory, data storage, network communication circuitry).  

Conclusion

4.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Georgiou et al. (US 7353362) teaches “System-on-chip (SoC) integrated circuit (IC) comprising a processor device, a SoC IC communications bus device and standardized components for enabling communications”.

Mangano et al. (US 9202002) teaches “SoC products embedding at least a host CPU and multiple IP components (i.e., IP cores) communicating between them and/or sharing resources such as on-chip memories, external DDR memories, on-chip infrastructure, etc.”.

Davis et al. (US 9465771) teaches “A server on a chip (SoC), comprising: a node central processing unit (CPU) subsystem that includes a plurality of processing cores; a peripheral subsystem that includes a plurality of peripheral controllers; a system interconnect subsystem configured to provide packet switch functionality within the SoC and between the SoC and at least one other SoC that is connected to the SoC”.


Response to Arguments

5. 	Applicants' arguments filed 10/08/2021 have been considered but are moot in 
view of the new ground(s) of rejection.

Regarding newly added claims 29-32:

The claimed subject matter is addressed above with respect to the discussion of claims 29-32.

Conclusion

6.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time           policy as set forth in 37 CFR 1.136(a).


Contact Information

7.	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199